PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/681,709
Filing Date: 21 Aug 2017
Appellant(s): Davis, David, J.



__________________
Erin Bowles
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

    PNG
    media_image2.png
    893
    896
    media_image2.png
    Greyscale
Regarding the combination of Gardynik and Perianu, examiner notes that appellant argues merely the intended function of the parts disclosed by the prior art.  Examiner notes that appellant does not contest the two are in dissimilar arts, as both are bumpers on a vehicle for either a trunk lid or hood; appellant does not contest that the combination is missing any structural feature.  Examiner notes that the rejection bodily incorporates the protrusion/lips 19 of Perianu, and applies them to the base floor 50 of Gardynik.  No other modification is made.
Regarding arguments in section A1:
Appellant is arguing that the intended function, “tower legs are forced apart as the tower legs move downward”, is not performed in Perianu, and therefore is not disclosed in the combination.  Appellant argues support for his assertion that the “tower legs”, the equivalent in Perianu being “protuberance 21”, is that the figures do not show this “forced apart” result.  Examiner notes that drawings are not necessarily drawn to scale.  Examiner notes Perianu at [0006] states “This interaction between the protuberance and the cavity can take place with or without deformation of said protuberance and / or of said cavity, the main thing being that there is 

Regarding arguments in section A2:
Appellant contends that the “lips 19 will ‘gradually tighten’”, as cited in [0006], and therefore functions the opposite as the claims.  Examiner notes that this is cited in [0009], not in [0006].  Examiner notes that in [0020] and [0021], Perianu discloses “the closer one gets to the bottom 24 of the groove 22, the more said groove 22 tightens”, and “due to tightening of side groove 22”, respectively.  Examiner notes that in the modification, groove 22 of Perianu would be the space between the tower legs 60 of Gardynik.  Examiner considers that the space between the tower legs 60 of Gardynik would “tighten” since the triangular/wedge shape of the lips 19 would gradually become as wide, then wider, than the space between the tower legs, as is required to function, taught by Perianu.  Further, examiner notes that [0006] of Perianu discloses that the lips 19 of Perianu may deform, the tower legs of Gardynik may deform, both may deform, or neither may deform, for the function of Perianu lips 19 to work.  
Appellant argues that “Perianu could be modified and the modification would result in this deformation”.  Examiner notes that Perianu is not the primary reference; the inclusion of Perianu lips 19 in Gardynik would not destroy the function of Gardynik.  Examiner notes that the “deformation”, or in the claim language the “forced apart” phrase, is intended function.  Gardynik as modified discloses the 
Appellant argues that the intended function of “slowing movement of the tower towards the base floor to manage energy” is not met.  Appellant then argues that the lips 19 of Perianu function to stop movement, while the appellant’s function is only to slow movement “but does not stop movement”.  Examiner notes by stopping movement in Perianu, Perianu must “slow the movement” in order to stop the movement, therefore Perianu teaches the intended function of the lips being to “slow the movement” to a stop.  The result of modified Gardynik, of having the lips 19 of Perianu wedged inside of the tower legs 60 of Gardynik so firmly that the vehicle trunk lid or hood does not move without external intervention, is outside of appellant’s claimed scope.  Gardynik as modified performs the function of “slowing movement of the tower towards the base floor to manage energy”.  Further, examiner notes that neither a boot lid or a hood can be in perpetual motion; both will become stationary with or without the bumpers of the instant application, Gardynik, or Perianu, as they cannot move through the body of the vehicle.

Regarding arguments in section B:
Examiner notes that the indefiniteness rejection of “transition pieces extending between, and connecting the tower legs to the base floor”, is a question of scope of the phrase “transition pieces”.  Examiner notes that appellant has disclosed “transition piece 18 may be generally horizontal” in [0015], which matches with the indicators 18 in figure 18.  This assumption that transition piece 18 is only that which is horizontal continues in [0015] “transition pieces 18 extend from base walls 16 to tower legs 4”.  Appellant has also disclosed “base walls 16”, which “extend from base floor 14” in [0014] and are shown to be vertical in figure 1.  Base walls 16 are located between base floor 14 and transition piece 18.  


 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY M MORGAN/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677              
                                                                                                                                                                                          /Daniel DePumpo/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.